                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-00983-PAB

DONALD LOWE,

       Plaintiff,

v.

THE TRAVELERS HOME AND MARINE
INSURANCE COMPANY,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendant The Travelers Home

and Marine Insurance Company’s Notice of Removal [Docket No. 1]. Defendant

asserts the Court has jurisdiction under 28 U.S.C. § 1332. Docket No. 1 at 4, ¶ 9.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the
requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendant asserts the Court has diversity jurisdiction under 28

U.S.C. § 1332. Pursuant to that section, “district courts shall hav e original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of different States.” 28

U.S.C. § 1332(a). “For purposes of federal diversity jurisdiction, an individual’s state

citizenship is equivalent to domicile.” Smith v. Cummings, 445 F.3d 1254, 1259 (10th

Cir. 2006). “To establish domicile in a particular state, a person must be physically

present in the state and intend to remain there.” Id. at 1260.

       The facts presently alleged are insufficient to establish plaintiff’s citizenship.

Defendant alleges plaintiff is a citizen of the state of Colorado because plaintiff “is a full-

time Colorado resident with the intent to remain in Colorado.” Docket No. 1 at 2, ¶ 4.

Defendant supports this contention by referring to plaintiff’s state court complaint, in

which plaintiff alleges he owns property in Colorado and he “was a resident of El Paso

County” at all times relevant to this case. Docket No. 1-1 at 2, ¶¶ 2-3.



                                              2
       Although defendant alleges plaintiff is a citizen of Colorado, the citations to the

state court complaint do not allow the Court to infer plaintiff’s citizenship. Domicile, not

residency or mailing address, is determinative of citizenship for purposes of establishing

diversity. Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir. 1972) (“[A]llegations

of mere ‘residence’ may not be equated with ‘citizenship’ for the purposes of

establishing diversity.”); see also Mississippi Band of Choctaw Indians v. Holyfield, 490

U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one

can reside in one place but be domiciled in another.” (citations omitted)). Nor does

property ownership alone conclusively demonstrate a person’s domicile. See Middleton

v. Stephenson, 749 F.3d 1197, 1200-01 (10th Cir. 2014) (stating that courts should

“consider the totality of the circumstances” to determine a party’s domicile); 13E

Charles Alan Wright et al., Federal Practice & Procedure § 3612 (3d ed.) (noting that

citizenship inquiry “must be done on a case by case basis” and that “[n]o single factor is

conclusive”).

       For the foregoing reasons, the allegations are presently insufficient to allow the

Court to determine the citizenship of plaintiff and whether the Court has jurisdiction.

See United States ex rel. General Rock & Sand Corp. v. Chuska Dev. Corp. , 55 F.3d

1491, 1495 (10th Cir. 1995) (“The party seeking the exercise of jurisdiction in his favor

must allege in his pleading the facts essential to show jurisdiction.” (internal quotation

marks omitted)). Wherefore, it is




                                             3
       ORDERED that, on or before April 25, 2019, defendant shall show cause why

this case should not be remanded to state court due to the Court’s lack of subject

matter jurisdiction.


       DATED April 15, 2019.

                                        BY THE COURT:


                                         s/Philip A. Brimmer
                                        PHILIP A. BRIMMER
                                        Chief United States District Judge




                                           4
